Name: COMMISSION REGULATION (EC) No 548/97 of 25 March 1997 providing for the rejection of applications for export licences in relation to products falling within the beef sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 26. 3 . 97 HEN Official Journal of the European Communities No L 84/ 19 COMMISSION REGULATION (EC) No 548/97 of 25 March 1997 providing for the rejection of applications for export licences in relation to products falling within the beef sector whereas it has therefore been decided to reject all applica ­ tions for export licences for beef made as from 20 March 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 266/97 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within the beef sector made from 20 to 25 March 1997 shall be rejected . Article 2 This Regulation shall enter into force on 26 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p . 50 . (3) OJ No L 143, 27. 6. 1995, p. 35 . (j OJ No L 45, 15 . 2. 1997, p. 1 .